185 F.2d 240
UNITED STATES of America and Frank Pace, Jr., Secretary ofthe Army, Appellantsv.William C. BREEDLOVE, Appellee.
No. 13251.
United States Court of Appeals, Fifth Circuit.
Nov. 28, 1950.

Frank B. Potter, U.S. Atty., A. W. Christian, Asst. U.S. Atty., Fort Worth, Tex., Edward J. P. Zimmerman, Sp. Asst. to Atty. Gen., for appellants.
No counsel entered for appellee.
Before HUTCHESON, Chief Judge, and McCORD and BORAH, Circuit Judges.
PER CURIAM.


1
Since this case was decided below, the Supreme Court has, in Manning v. Seeley Tube & Box Co., 338 U.S. 561, 70 S.Ct. 386, reversed the judgment of the Court of Appeals in that case, on which the district judge relied.  The judgment is therefore reversed and the cause is remanded for further and not inconsistent proceedings.